NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MALIK DIL AWAN, AKA Dil                          No.   14-72929
Muhammad,
                                                 Agency No. A070-804-821
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Malik Dil Awan, a native and citizen of Pakistan, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Awan’s motion to reopen,

based on lack of notice, where Awan was personally served with two prior hearing

notices containing his address of record, filed a letter with the court indicating he

would be leaving the country prior to his hearing date, and timely appealed the

immigration judge’s in absentia order. See Sembiring v. Gonzales, 499 F.3d 981,

985 (9th Cir. 2007) (BIA does not abuse its discretion unless it acted “arbitrarily,

irrationally, or contrary to law” (internal quotation marks and citation omitted)); cf.

Khan v. Ashcroft, 374 F.3d 825, 828-29 (9th Cir. 2004) (actual notice is sufficient

to meet due process requirements). Based on the evidence in this case, Awan has

not shown that the BIA erred in determining his statement in support of the motion

to reopen was inherently unbelievable. See Avagyan v. Holder, 646 F.3d 672, 678-

79 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                           2                                    14-72929